944 So.2d 1251 (2006)
Yoslen BARRIOS, Appellant,
v.
SCHOOL BOARD OF BROWARD COUNTY and Gallagher Bassett Ins. Co., Appellees.
No. 1D05-4867.
District Court of Appeal of Florida, First District.
December 29, 2006.
Richard E. Zaldivar and Albert Marroquin of Richard E. Zaldivar, P.A., Miami, for Appellant.
Christopher M. McShane and Edward D. Schuster of Massey, Coican & Schuster, L.L.C., Fort Lauderdale, for Appellees.
Prior report: 867 So.2d 1262.
*1252 PER CURIAM.
Yoslen Barrios, the claimant below, appeals an order of the judge of compensation claims denying her amended verified petition for attorney's fees. We affirm the order below except to the extent that it rules on the entitlement to attorney's fees for the issue relating to the claimant's request for psychiatric care and treatment. The judge of compensation claims reserved ruling on this issue because it was premature, and the judge of compensation claims never heard evidence on this issue. Thus, as to this issue only, the order is reversed, and the case is remanded for further proceedings. Affirmed in part, reversed in part, and remanded.
ALLEN, BENTON, and HAWKES, JJ., concur.